Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered May 19, 1988, convicting defendant of manslaughter in the first degree and sentencing him to an indeterminate term of from 12 Vi to 25 years, unanimously affirmed.
In this murder prosecution where this court, on a prior appeal, reversed defendant’s conviction and required submission on a new trial of manslaughter in the first degree, as a lesser included offense (127 AD2d 485), the jury deliberated a total of four days before reaching its verdict. The defendant’s present claim that the trial court improperly coerced it into reaching a verdict is not preserved as there was no specific objection at trial on this ground to the supplemental instructions. (CPL 470.05 [2].) In any event, the claim is without merit. There is nothing in the instructions which could be construed as being impermissibly coercive. (People v Blanchard, 105 AD2d 492, 493-494.) Nor, in the circumstances, did the court err in refusing to dismiss a pregnant juror because of her complaint of some pain on the final day of deliberations.
Finally, we are not persuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) Concur—Murphy, P. J., Sullivan, Carro and Rosenberger, JJ.